Citation Nr: 1749600	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  13-24 978A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right lower extremity peripheral neuropathy.  

2.  Entitlement to a rating in excess of 10 percent for left lower extremity peripheral neuropathy.  

3.  Entitlement to a compensable rating for bilateral foot onychomycosis.  

4.  Entitlement to a compensable rating for erectile dysfunction.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from September 1968 to September 1970.  He served in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 decision of the Houston, Texas, Regional Office of the Department of Veterans Affairs (VA) which denied increased ratings for bilateral lower extremity peripheral neuropathy, onychomycosis, and erectile dysfunction.  The Veteran appeared at a March 2016 videoconference hearing before the undersigned Veterans Law Judge.  A hearing transcript is of record.  


FINDING OF FACT

Erectile dysfunction has been shown to be manifested by impairment of use of the creative organ and no penile deformity.  


CONCLUSION OF LAW

The criteria for a compensable rating for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 4.20, 4.31, 4.115b, Diagnostic Code 7522 (2017).  
REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2017).  The rating schedule does not specifically address erectile dysfunction.  In such situations, it is permissible to evaluate the service-connected disability under provisions of the rating schedule which pertain to a closely related disease or injury which is analogous in terms of the function affected, anatomical localization and symptomatology.  38 C.F.R. § 4.20 (2017).  The Board finds that the service-connected erectile dysfunction is most closely analogous to a penile deformity as the disabilities are manifested by similar impairment of the creative organ.  Entitlement to payment of special monthly compensation for the loss of use of a creative organ has already been established.  38 U.S.C.A. § 1114(k) (West 2014); 38 C.F.R. § 3.350(a) (2017)

Deformity of the penis with loss of erectile power warrants the assignment of a 20 percent rating.  38 C.F.R. § 4.115b, Diagnostic Code 7522 (2017).  In every instance where the rating schedule does not provide a 0 percent rating for a diagnostic code, a 0 rating shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31 (2017).  

The report of a March 2011 diabetes mellitus examination conducted for VA shows that the Veteran was diagnosed with erectile dysfunction.  The examiner noted that the erectile dysfunction precluded sexual intercourse and that prescribed medication was ineffective at restoring the Veteran's sexual functioning.  

At the March 2016 Board hearing, the accredited representative acknowledged that there was "no indication of [penile deformity] at this time."  

The service-connected erectile dysfunction has been shown to be manifested by penile impairment which prevented sexual activity and no penile deformity.  Special monthly compensation based on the loss of use of a creative organ has been established.  In the absence of evidence of penile deformity, the Board finds that a compensable rating for erectile dysfunction is not warranted.  38 C.F.R. §§ 4.20, 4.31, 4.115b, Diagnostic Code 7522 (2017).  

Accordingly, because the preponderance of the evidence is against the assignment of any higher rating, the Board finds that the claim must be denied.  The Veteran has not alleged any deficiency of notice or development.


ORDER

Entitlement to a compensable rating for erectile dysfunction is denied.  


REMAND

The Veteran asserts that increased ratings for right and left lower extremity peripheral neuropathy and bilateral onychomycosis are warranted as the service-connected disabilities are productive of significant physical impairment and affects his mobility.  At the March 2016 Board hearing, the Veteran testified that the service-connected disabilities have increased in severity since the last VA examinations of record.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Veteran was last provided a VA examination addressing the lower extremity peripheral neuropathy in March 2011 and a VA examination addressing the onychomycosis in February 2015.  Therefore, further VA evaluation is necessary to determine the current nature and severity of the service-connected right lower extremity peripheral neuropathy, left lower extremity peripheral neuropathy, and onychomycosis.  

Clinical documentation dated after February 2015 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of the service-connected right lower extremity peripheral neuropathy, left lower extremity peripheral neuropathy, and onychomycosis since February 2015, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, contact all identified health care providers and request copies of all available records pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If identified records are not obtained, then notify the Veteran.  38 C.F.R. § 3.159(e) (2017).  

2.  Associate with the record any VA medical records not already of record of treatment of the Veteran including that provided after February 2015.  

3.  Schedule the Veteran for a VA neurological examination to assist in determining the nature and severity of service-connected right and left lower extremity peripheral neuropathy.  The examiner must review the record and should note that review in the report.  The examiner should provide a description of symptoms for both lower extremities and should opine as to the level of severity of the lower extremity peripheral neuropathy in each extremity.  The examiner should opine whether the lower extremity peripheral neuropathy causes any impairment of mobility.  A rationale for all opinions should be provided.  The examiner should provide an opinion as the impact of the lower extremity neurological disabilities on the Veteran's vocational activities.  

4.  Schedule the Veteran for a VA examination to assist in determining the nature and severity of service-connected onychomycosis.  The examiner must review the record and should note that review in the report.  The examiner should opine as to the percentage of the body affected by onychomycosis.  The examiner should also state whether the onychomycosis causes in impairment of mobility.  A rationale for all opinions should be provided.  The examiner should provide an opinion as the impact of the onychomycosis on the Veteran's vocational activities.  

5.  Then readjudicate the claims on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


